     Case 2:20-cv-02241-PKH Document 8               Filed 03/02/21 Page 1 of 2 PageID #: 18




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

ROBERT LLOYD LEAR                                                                    PLAINTIFF

v.                                    Civil No. 2:20-cv-02241

SHERIFF RON BROWN;
NURSE GOODWIN;
and DR. WHITE                                                                    DEFENDANTS

                                             ORDER

         Currently before the Court is Plaintiff’s failure to obey a Court order and failure to

prosecute this case. This is a civil rights action filed by Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff, Robert Lloyd Lear, proceeds in this matter pro se and in forma pauperis. (ECF Nos. 1,

2, 3).

         Plaintiff’s Complaint was filed on December 22, 2020. (ECF No. 1). On January 7, 2021,

Plaintiff was directed to file an amended complaint by January 21, 2021. (ECF No. 6). The Order

states: “Failure to comply with this Order shall subject the case to dismissal.” (ECF No. 6).

         An Order to Show Cause was entered on February 2, 2021. (ECF No. 7). Plaintiff was

given until February 16, 2021, to show cause why he failed to obey the Order of the Court. (Id.).

The Plaintiff has not responded to the Court’s Order.

         Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule



                                                 1
  Case 2:20-cv-02241-PKH Document 8                   Filed 03/02/21 Page 2 of 2 PageID #: 19




41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey an order of the Court and has failed to prosecute this matter.

Pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), Plaintiff’s Complaint

(ECF No. 1) should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED THIS 2nd day of March 2021.

                                                              /s/ P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  2
